Citation Nr: 0014493	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  97-18 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a compensable evaluation for left ankle 
disability.

2.  Entitlement to a compensable evaluation for right ankle 
disability.

3.  Entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324 (1999).


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from August 1989 to July 1990.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the January 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey which granted service connection for right ankle 
disability and left ankle disability, each evaluated as 
noncompensably disabling.  The RO's decision also denied a 
10 percent evaluation for multiple noncompensable service-
connected disabilities pursuant to 38 C.F.R. § 3.324.  

The case was previously before the Board in June 1998 and 
July 1999 when it was remanded to the RO for additional 
development.  


REMAND

When this case was before the Board in June 1998, it was 
determined that further medical development was necessary in 
light of the guidelines set forth in Deluca v. Brown, 8 Vet. 
App. 202 (1995), regarding evaluating orthopedic 
disabilities.  In compliance with the Board's remand, the RO 
in Newark, New Jersey, scheduled the veteran to undergo an 
orthopedic examination in December 1998.  The evidence shows 
that the veteran failed to report to this examination.  
Shortly thereafter, in February 1999, the veteran's claims 
file was permanently transferred to the RO in Baltimore, 
Maryland.  The reason for the transfer as set forth on the 
notice of transfer document was that the veteran resided in 
Maryland.  The transfer document also notes that the veteran 
needed an examination. 

When the case was before the Board in July 1999 the record 
was unclear as to whether the veteran actually had been 
scheduled for, and properly notified of, a VA orthopedic 
examination, or whether he actually reported to such an 
examination.  The case was again remanded at that time to 
clarify whether the mandated examination had taken place.  

The Board's remand in July 1999 directed that in the event 
that such an examination did take place, the examination 
report must be obtained and placed in the claims file.  In 
the event that an examination had not already been conducted, 
the RO was to schedule the veteran for a new examination and 
properly notify him of the date and time of the examination.  
A copy of the notification letter was to be placed in the 
claims file.  

On review of the record following the July 1999 remand the 
record reflects the RO's request on August 10, 1999, that a 
VA examination be scheduled for the veteran.  However, 
neither a copy of the notification letter, nor any other 
documentation that such a letter was sent to the veteran, has 
not been associated with the claims file, as required by the 
Board.  A computer print-out dated August 27, 1999, reflects 
that all examination requests for this veteran were canceled 
due to failure to report.  
 
Although further delay is regrettable, the case must be 
remanded for a third time to ensure compliance with the 
Board's remand and to fulfill VA's obligation to provide the 
veteran a fair opportunity for a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment. See Green v. Derwinski, 1 Vet.App. 
121, 124 (1991).  On remand the RO must schedule the veteran 
for an additional medical examination and ensure that he is 
properly notified of the date and time of the examination.  A 
copy of the notification letter must be obtained by the RO 
and placed in the claims file.  

The law requires full compliance with all orders in this 
remand.  The U. S. Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Court 
or the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  It was held further that a remand by the Court or 
the Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand. 38 U.S.C. § 303.  Finally, it was held that where the 
remand orders of the Board or the Court are not complied 
with, the Board itself errs in failing to insure compliance. 
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this case is REMANDED to the RO for the actions 
listed below:

Although the instructions in this remand should be carried 
out in a logical chronological sequence, no instruction in 
this remand may be given a lower order of priority in terms 
of the necessity of carrying out the instruction completely.  


1. The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The veteran should be scheduled for, 
and properly notified of, a new VA 
orthopedic examination in order to 
determine the severity of his service-
connected ankle disabilities.  A copy of 
the letter notifying the veteran of the 
examination must be obtained by the RO 
and placed in the record.  The examiner 
must thoroughly review the claims folder 
before the examination.  Such tests as 
the examining physician deems necessary 
should be performed.  The examination 
should include complete observations of 
the ranges of motion of the affected 
areas.  All findings should be reported.  
Any noted limitation of motion should be 
defined in terms of its severity; i.e., 
mild, moderate or marked.  The examiner 
should be asked to state whether each 
ankle exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or repeated use 
over time.  This determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  The examiner should also 
record any objective displays of pain.

3.  Thereafter, the RO should 
readjudicate the claims for compensable 
ratings for right and left ankle 
disabilities in light of Deluca v. Brown, 
8 Vet. App. 202 (1995).  Consideration 
should be given to the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 (1999).  
Thereafter, if appropriate the RO should 
readjudicate the claim for a 10 percent 
evaluation for noncompensable service-
connected disabilities under § 3.324.

4.  If action taken remains adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

